DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/686,889, for a REINFORCED TRACK ASSEMBLY FOR VEHICLE SEAT, filed on 3/4/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (U.S. Pat. 10,363,839).
Regarding claim 14, Fukuda teaches a vehicle seat comprising: a seat (Background); and a track assembly configured to mount the seat within a vehicle, the track assembly including: a first track having a first inner surface; a first support coupled to the first inner surface, the first support having a first free end that extends from the first inner surface at a downward sloping angle; a second track slidably coupled to the first track, the second track having a second inner surface; and a second support coupled to the second inner surface, the second support having a second free end that extends from the second inner surface at an upward sloping angle; wherein the first support and the second support are positioned such that the second free end is disposed above the first free end.

    PNG
    media_image1.png
    555
    582
    media_image1.png
    Greyscale



[AltContent: textbox (first track)][AltContent: arrow]


[AltContent: textbox (first support)]
[AltContent: arrow]


[AltContent: textbox (second support)]
[AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (second free end)]
[AltContent: textbox (first free end)][AltContent: textbox (second track)]

[AltContent: textbox (bottom wall)]


Regarding claim 15, Fukuda teaches the seat of claim 14, wherein: the second track includes a bottom wall disposed below the second support; and the second support is coupled to the second inner surface such that the second support extends from the second inner surface at an angle between 45 and 60 degrees relative to the bottom wall. 
Allowable Subject Matter
Claims 1-13 and 20 allowed.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 2018/0222352; 2005/0224680 (assembly with first and second supports)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632